IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: ADOPTION OF K.M.G.                      : No. 362 WAL 2019
                                                :
                                                :
 PETITION OF: T.L.G., MOTHER                    : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court

 IN RE: ADOPTION OF: A.M.G.                     : No. 363 WAL 2019
                                                :
                                                :
 PETITION OF: T.L.G., MOTHER                    : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court

 IN RE: ADOPTION OF S.A.G.                      : No. 364 WAL 2019
                                                :
                                                :
 PETITION OF: T.L.G., MOTHER                    : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court

 IN RE: ADOPTION OF J.C.C.                      : No. 365 WAL 2019
                                                :
                                                :
 PETITION OF: T.L.G., MOTHER                    : Petition for Allowance of Appeal
                                                : from the Order of the Superior Court


                                         ORDER

PER CURIAM

      AND NOW, this 9th day of December, 2019, the Petition for Allowance of Appeal

is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all

remaining issues. The issue, as stated by petitioner, is:

   (1) Did the Superior Court commit an error of law by concluding that it has no authority
       to review, sua sponte, whether a child’s legal interest was represented by counsel
       during an involuntary termination of parental rights hearing, as required by Section
       2313(a) of the Adoption Act and this Court’s decision in In re Adoption of L.B.M.?